            Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY
378 N. Main Ave.
Tucson, AZ 85702,                                       Civil Action No: 19-932

                     Plaintiff,                         COMPLAINT FOR DECLARATORY
                                                        AND INJUNCTIVE RELIEF
        v.
                                                        (Freedom of Information Act, 5 U.S.C. § 552)
U.S. FISH AND WILDLIFE SERVICE
1849 C Street NW, Room 3358
Washington, DC 20240,
                     Defendant.


                                        INTRODUCTION

       1.       Plaintiff Center for Biological Diversity (Center)—an environmental

conservation organization that works to protect native wildlife and their habitats—brings this

action pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, as amended or,

alternatively, the Administrative Procedure Act (APA), 5 U.S.C. §§ 701-06. Through this action,

the Center seeks the disclosure of agency records requested from the United States Fish and

Wildlife Service (Service) relating to the Service’s use of neonicotinoid pesticides and

genetically modified organisms (GMO) for agricultural purposes in our country’s national

wildlife refuges. It has been over six months since the Center made its first of three FOIA

requests in this action, and the Service has yet to identify or disclose any responsive records.

       2.      On August 2, 2018, the Service finalized a decision reversing a prior agency

action that prohibited the use of bee-killing neonicotinoid pesticides and pesticide-intensive

GMO crops on national wildlife refuges.

       3.      The Service finalized its August 2018 decision without public notice and


       COMPLAINT                                                                                   1
            Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 2 of 21



comment and before the agency formally assessed the effects of its decision on endangered and

threatened wildlife present on or around national wildlife refuges.

       4.      As a result of the Service’s August 2018 decision, national wildlife refuges can

now utilize neonicotinoid pesticides and GMO crops on national wildlife refuges.

       5.      The National Wildlife Refuge System (Refuge System) consists of millions of

acres of public lands and waters managed by the Service for the conservation of plants, fish,

wildlife, and their habitats. The Service must manage each refuge in the Refuge System in

furtherance of the System’s fundamental wildlife conservation objectives.

       6.      Exposure to neonicotinoid pesticides can be toxic to bees and other pollinators

and can otherwise harm endangered wildlife populations—including wildlife populations that a

national wildlife refuge may have been explicitly established to protect. Neonicotinoid pesticide

use is also linked to nationwide water and soil contamination, as well as other environmental and

economic harms.

       7.      The use of GMO crops is well-documented as increasing the application of

pesticides, including highly and moderately toxic pesticides that can harm pollinators and other

insect populations, birds, aquatic animals, and wildlife.

       8.      After the Service finalized its August 2018 decision, the Center submitted three

FOIA requests for records to understand how and where the Service will use neonicotinoid

pesticides and GMO crops on wildlife refuges.

       9.      As of the filling of this complaint, the Service has failed to produce any records

responsive to any of the three FOIA requests at issue in this lawsuit.

       10.     Prompt access to these records is necessary to effectuate FOIA’s purpose of

transparency. Thus, the Center seeks from the Court declaratory relief establishing that the



       COMPLAINT                                                                                    2
          Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 3 of 21



Service violated FOIA or, alternatively, the APA. The Center also seeks injunctive relief

directing the Service to conduct lawful searches and provide all responsive records without

further delay.

                                   JURISDICTION AND VENUE

        11.      This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B)

(FOIA) and 28 U.S.C. § 1331 (federal question jurisdiction).

        12.      Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1391(e)(1).

        13.      Declaratory relief is appropriate pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201.

        14.      Injunctive relief is appropriate under 28 U.S.C. § 2202 and 5 U.S.C. §

552(a)(4)(B).

                                               PARTIES

        15.      Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a national, non-profit

conservation organization that works through science, law, and policy to secure a future for all

species, great and small, hovering on the brink of extinction. Informing the public is central to

the Center’s mission. The Center educates and counsels its members and the public on

environmental issues, policies, and laws through media advocacy, its website, and publications

that are widely distributed.

        16.      The Center and its more than 69,500 members are harmed by the Service’s failure

to provide the requested records in violation of FOIA, or, alternatively, the APA. For the Center

to be successful in its mission to protect native species and their habitat, it is critical that it is able

to maintain access and transparency to information related the Service’s administration of the



        COMPLAINT                                                                                        3
          Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 4 of 21



shared natural resources that it is obligated to protect, such as America’s treasured national

wildlife refuges, and its management of environmental harms, especially contaminants that may

affect protected species and ecosystems.

       17.     Defendant U.S. FISH AND WILDLIFE SERVICE is an agency of the U.S.

government within the Department of the Interior. The Service is responsible for conserving,

protecting, and enhancing fish, wildlife, and their habitats for the continuing benefit of the

American people. The Service is in possession and control of the records that the Center seeks,

and as such, it is subject to FOIA pursuant to 5 U.S.C. § 552(f). The Service is the federal agency

responsible for implementing the federal laws and regulations at issue in this complaint and

fulfilling the Center’s FOIA requests.

                    STATUTORY AND REGULATORY FRAMEWORK

       18.     The basic purpose of FOIA is to sustain an informed citizenry through

government transparency, which is vital to the functioning of a democratic society, and to

provide a needed check against corruption by holding the governors accountable to the governed.

       19.     FOIA establishes the public’s right of access to all federal agency records upon

request unless the agency can demonstrate that one of nine narrowly enumerated disclosure

exemptions applies. 5 U.S.C. §§ 552(a), (b)(1)-(9).

       20.     FOIA places the burden on the federal agency to prove that it may withhold

responsive records from a requester. Id. § 552(a)(4)(B).

       21.     The scope of federal agency records considered to be public and subject to release

under FOIA is broad. Id. § 552 (a)(2).

       22.     FOIA imposes strict and rigorous deadlines on agencies to respond to requests.

Id. § 552 (a)(6)(A). FOIA obligates an agency responding to a FOIA request to issue a



       COMPLAINT                                                                                  4
             Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 5 of 21



determination on the request within twenty working days of receipt (the “determination

deadline”), and if the agency decides to produce records in compliance with the request, to make

the requested records promptly available. Id. §§ 552(a)(6)(A)(i), (a)(3)(A). Within twenty

working days, the agency must also inform the requester that it has a right to appeal the agency’s

determination. Id. § 552(a)(6)(A)(i).

       23.       FOIA provides a specified set of limited circumstances under which federal

agencies may obtain more time to make the determination that is required by FOIA. See id. §§

552(a)(6)(A), (B). The federal agency must explicitly invoke these circumstances for this

provision to apply.

       24.       FOIA requires each agency to make reasonable efforts to search for records in a

manner that is reasonably calculated to locate records that are responsive to the FOIA request.

Id. § 552(a)(3)(C)-(D). Using the date of a FOIA request as the cut-off date for the search is not

always reasonable, while using the date that the agency commences its search has consistently

been found to be reasonable.

       25.       FOIA requires federal agencies to promptly disclose requested records. Id. §§

552(a)(3)(A), (a)(6)(C)(i). Any inquiry under FOIA brings with it a strong presumption in favor

of disclosure.

       26.       In certain limited instances an agency may withhold records from FOIA’s broad

disclosure mandate. Id. § 552(b)(1)-(9). In light of FOIA’s dominant objective of disclosure over

secrecy, these exemptions must be narrowly construed and must be communicated to the

requester.

       27.       A requester “shall be deemed to have exhausted his [or her] administrative

remedies with respect to such request if the agency fails to comply with the applicable time limit



       COMPLAINT                                                                                     5
          Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 6 of 21



provisions.” Id. §552(a)(6)(C)(i). In that event, FOIA authorizes the requester to sue the agency

in federal court. Id. § 552(a)(4)(B).

       28.     The U.S. district courts have jurisdiction “to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld from the

complainant.” Id. § 552(a)(4)(B).

       29.     Alternatively, an agency’s response to a FOIA request and/or a FOIA appeal is

subject to judicial review under the APA, which confers a right of judicial review on any person

who is adversely affected by agency action, 5 U.S.C. § 702, and authorizes district courts to

compel agency action that is unlawfully withheld or unreasonably delayed. Id. § 706(1). District

courts must set aside any agency action that is found to be “arbitrary, capricious, an abuse of

discretion or otherwise not in accordance with law.” Id. § 706(2)(A).

                                   FACTUAL BACKGROUND

A.     The Service’s August 2018 Decision Allowing for the Use of Neonicotinoid Pesticides
       and GMO Crops in National Wildlife Refuges

       30.      The Refuge System is the largest collection of lands set aside nationally for the

preservation of fish and wildlife. In furtherance of the Refuge System’s wildlife conservation

objectives, “[t]he mission of the Refuge System is to administer a national network of lands and

waters for the conservation, management, and where appropriate, restoration of the fish, wildlife,

and plant resources and their habitats within the United States for the benefit of present and

future generations of Americans.” 16 U.S.C. § 668dd(a)(2). To support this mission, the Service

is obligated to ensure that the biological integrity, species diversity, and environmental health of

the Refuge System are prioritized and preserved. Id. § 668dd(a)(4)(B).

       31.     Accordingly, national wildlife refuges are vital to the survival of thousands of

imperiled species and are a critical component of the natural heritage of all Americans.

       COMPLAINT                                                                                    6
          Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 7 of 21



       32.     On July 17, 2014, in furtherance of this mission and for the benefit of current and

future generations, the Service finalized a decision phasing-out the use of neonicotinoid

pesticides and GMO crops for agricultural purposes in the Refuge System (2014 Refuge System

Decision). The Service’s action was deliberate, well-supported by sound science, and based on

the unambiguous determination that such practices were not compatible with the mission of the

Refuge System.

       33.     Pursuant to the 2014 Refuge System Decision, individual refuges were to

discontinue uses of neonicotinoid pesticides and GMO crops by January 2016. Upon information

and belief, by 2018 refuges across the country were able to come into compliance with this

requirement.

       34.     Nevertheless, on August 2, 2018 the Service abruptly and fully withdrew the

agency’s 2014 Refuge System Decision in a two-page memorandum entitled “Withdrawal of

Memorandum Titled, ‘Use of Agricultural Practices in Wildlife Management in the National

Wildlife Refuge System’ (July 17, 2014)” (2018 Refuge System Decision).

       35.     The result of the Service’s 2018 Refuge System Decision is that national wildlife

refuges can now utilize neonicotinoid pesticides and GMO crops on refuge lands, posing grave

risks to threatened and endangered species.

B.     The Center’s FOIA Requests

       36.     After the Service finalized the 2018 Refuge System Decision, the Center

submitted three FOIA requests for records on how and where the Service is implementing its

decision to allow the use of neonicotinoid pesticides and GMO crops on wildlife refuges.

a.     FWS-2018-01237 (Implementation of 2018 Refuge System Decision)

       37.     On September 17, 2018, the Center submitted a FOIA request to the Service



       COMPLAINT                                                                                   7
          Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 8 of 21



seeking the following records: (1) records that relay instructions internally, to regional levels,

and/or to refuge personnel mentioning or including the implementation of the 2018 Refuge

System Decision; (2) pesticide use proposals for the use of neonicotinoid pesticides for

agricultural purposes on national wildlife refuges; (3) pesticide use proposals containing

language about the use of GMO or genetically engineered (GE) crops on national wildlife

refuges; (4) cooperative farming agreements containing language about the use of neonicotinoid

pesticides and/or GMO or GE crops on national wildlife refuges; (5) records mentioning or

including requests for approvals of neonicotinoid pesticides and/or GMO or GE crops for

agricultural purposes on national wildlife refuges, including but not limited to all concurrences,

denials, and/or other records generated in responding to such requests; and records, including

communications, mentioning or including consultations under the Endangered Species Act

(ESA), 16 U.S.C. §§ 1531-1544, between the Service, field offices, regional offices, or refuge

reviewers on pesticide use proposals containing language about the use of any neonicotinoid

pesticide and/or GMO or GE crop for agricultural use on national wildlife refuges. The date

range for this request is from August 1, 2018 to the date the Service conducts the search.

       38.     The Center’s September 17, 2018 FOIA request noted that “neonicotinoid

pesticides” include, but are not limited to, neonicotinoid sprays, powders, and seed coatings or

treatments, and specifically include, but are not limited to, the pesticides clothianidin,

thiamethoxam, imidacloprid, acetamiprid, nitenpyram, nithiazine, and thiacloprid.

       39.     The Center’s September 17, 2018 FOIA request further noted that “consultation”

includes, but is not limited to, formal and informal consultation, pre- and early consultation, and

reinitiation of consultations.

       40.     On September 25, 2018, the Service acknowledged the Center’s request and



       COMPLAINT                                                                                      8
          Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 9 of 21



assigned it tracking number FWS-2018-01237.

       41.      On November 13, 2018, after receiving no further communications from the

Service, the Center sent a letter notifying the Service that it had violated FOIA by failing to make

a final determination on the Center’s FOIA request within FOIA’s statutory deadline and

offering assistance in responding to the request.

       42.      As of the date of this complaint, which is approximately 108 workdays after the

20-workday determination deadline of October 24, 2018, the Center has received no records or

additional communications from the Service regarding this FOIA request.

       43.      In connection with this FOIA request, the Service has not requested additional

information from the Center or notified the Center of any “unusual circumstances” that prevent it

from complying with FOIA’s deadline for determination. See 5 U.S.C. § 552(a)(6)(A)-(B).

       44.      The Service’s failure to conduct an adequate search for responsive records and

provide all responsive records to the Center undermines FOIA’s primary purpose of

transparency.

       45.      The Center has been required to expend resources to litigate this action.

b.     FWS-2019-00121 (Implementation of 2018 Refuge System Decision, Region 4)

       46.      On November 5, 2018, the Center submitted a FOIA request to Region 4 of the

Service seeking: (1) from August 2, 2018 to the date the Service conducts this search, all records

that include intra-agency and refuge personnel instructions generated in connection with

implementing the 2018 Refuge System Decision; (2) from August 1, 2018 to the date the Service

conducts this search, all pesticide use proposals for the use of neonicotinoid pesticides for

agricultural purposes on the Region’s national wildlife refuges; (3) from August 1, 2018 to the

date the Service conducts this search, all pesticide use proposals containing language about the



       COMPLAINT                                                                                   9
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 10 of 21



use of GMO or GE crops on the Region’s national wildlife refuges; (4) from August 1, 2018 to

the date the Service conducts this search, all cooperative farming agreements containing

language about the use of neonicotinoid pesticides and/or GMO or GE crops on national wildlife

refuges; (5) from August 1, 2018 to the date the Service conducts this search, all records

mentioning or including requests for approvals of neonicotinoid pesticides and/or GMO or GE

crops for agricultural purposes on national wildlife refuges, including but not limited to all

concurrences, denials, and/or other records generated in response to such requests; and (6) from

August 1, 2018 to the date the Service conducts this search, all records, including

communications, mentioning or including consultations under the ESA between the Service,

field offices, regional offices, or refuge reviewers on pesticide use proposals containing language

about the use of any neonicotinoid pesticide and/or GMO or GE crop for agricultural use on

national wildlife refuges.

       47.     The Center’s November 5, 2018 FOIA request to Region 4 noted that

“neonicotinoid pesticides” include, but are not limited to, neonicotinoid sprays, powders, and

seed coatings or treatments, and specifically include, but are not limited to, the pesticides

clothianidin, thiamethoxam, imidacloprid, acetamiprid, nitenpyram, nithiazine, and thiacloprid.

       48.     The Center’s November 5, 2018 FOIA request to Region 4 further noted that

“consultation” includes, but is not limited to, formal and informal consultation, pre- and early

consultation, and reinitiation of consultations.

       49.     On November 8, 2018, the Service acknowledged the Center’s request and

assigned it tracking number FWS-2019-00121.

       50.     On February 25, 2019, after receiving no further communications from the

Service, the Center sent a letter notifying the Service that it had violated FOIA by failing to make



       COMPLAINT                                                                                   10
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 11 of 21



a final determination on the Center’s FOIA request within FOIA’s statutory deadline and

offering assistance in responding to the request.

       51.      As of the date of this complaint, which is approximately 77 workdays after the

20-workday determination deadline of December 10, 2018, the Center has received no records or

additional communications from the Service regarding this FOIA request.

       52.      In connection with this FOIA request, the Service has not requested additional

information from the Center or notified the Center of any “unusual circumstances” that prevent it

from complying with FOIA’s deadline for determination. See 5 U.S.C. § 552(a)(6)(A)-(B).

       53.      The Service’s failure to conduct an adequate search for responsive records and

provide all responsive records to the Center undermines FOIA’s primary purpose of

transparency.

       54.      The Center has been required to expend resources to litigate this action.

c.     FWS-2019-00119 (Implementation of 2018 Refuge System Decision, Region 5)

       55.      On November 5, 2018, the Center submitted a FOIA request to Region 5 of the

Service seeking: (1) from August 2, 2018 to the date the Service conducts this search, all records

that include intra-agency and refuge personnel instructions generated in connection with

implementing the 2018 Refuge System Decision; (2) from August 1, 2018 to the date the Service

conducts this search, all pesticide use proposals for the use of neonicotinoid pesticides for

agricultural purposes on the Region’s national wildlife refuges; (3) from August 1, 2018 to the

date the Service conducts this search, all pesticide use proposals containing language about the

use of GMO or GE crops on the Region’s national wildlife refuges; (4) from August 1, 2018 to

the date the Service conducts this search, all cooperative farming agreements containing

language about the use of neonicotinoid pesticides and/or GMO or GE crops on national wildlife



       COMPLAINT                                                                                   11
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 12 of 21



refuges; (5) from August 1, 2018 to the date the Service conducts this search, all records

mentioning or including requests for approvals of neonicotinoid pesticides and/or GMO or GE

crops for agricultural purposes on national wildlife refuges, including but not limited to all

concurrences, denials, and/or other records generated in response to such requests; and (6) from

August 1, 2018 to the date the Service conducts this search, all records, including

communications, mentioning or including consultations under the ESA between the Service,

field offices, regional offices, or refuge reviewers on pesticide use proposals containing language

about the use of any neonicotinoid pesticide and/or GMO or GE crop for agricultural use on

national wildlife refuges.

       56.     The Center’s November 5, 2018 FOIA request to Region 5 noted that

“neonicotinoid pesticides” include, but are not limited to, neonicotinoid sprays, powders, and

seed coatings or treatments, and specifically include, but are not limited to, the pesticides

clothianidin, thiamethoxam, imidacloprid, acetamiprid, nitenpyram, nithiazine, and thiacloprid.

       57.     The Center’s November 5, 2018 FOIA request to Region 5 further noted that

“consultation” includes, but is not limited to, formal and informal consultation, pre- and early

consultation, and reinitiation of consultations.

       58.     On November 7, 2018, the Service acknowledged the Center’s request and

assigned it tracking number FWS-2019-00119.

       59.     On March 1, 2019, after receiving no further communications from the Service,

the Center sent a letter notifying the Service that it had violated FOIA by failing to make a final

determination on the Center’s FOIA request within FOIA’s statutory deadline and offering

assistance in responding to the request.

       60.     As of the date of this complaint, which is approximately 78 workdays after the



       COMPLAINT                                                                                   12
           Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 13 of 21



20-workday determination deadline of December 7, 2018, the Center has received no records or

additional communications from the Service regarding this FOIA request.

          61.   In connection with this FOIA request, the Service has not requested additional

information from the Center or notified the Center of any “unusual circumstances” that prevent it

from complying with FOIA’s deadline for determination. See 5 U.S.C. § 552(a)(6)(A)-(B).

          62.   The Service’s failure to conduct an adequate search for responsive records and

provide all responsive records to the Center undermines FOIA’s primary purpose of

transparency.

          63.   The Center has been required to expend resources to litigate this action.

                                     CLAIMS FOR RELIEF

                           FIRST CLAIM FOR RELIEF:
                VIOLATION OF THE FREEDOM OF INFORMATION ACT

                   (The Service’s Failure to Make a Lawful Determination)

          64.   Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

          65.   The Center has a statutory right to have its FOIA requests processed by the

Service in a manner that complies with FOIA. 5 U.S.C. § 552(a)(3).

          66.   The Service has violated FOIA and the Center’s rights in this regard by failing to

provide lawful determinations under FOIA on the following requests: FWS-2018-01237; FWS-

2019-00121; and FWS-2019-00119. Id. § 552 (a)(6)(A)(i).

          67.   Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in public record requests to the Service in the foreseeable

future.

          68.   The Center’s organizational activities will be adversely affected if the Service is

          COMPLAINT                                                                               13
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 14 of 21



allowed to continue violating FOIA’s requirement to provide a lawful determination within

FOIA’s mandatory determination deadline for the Center’s FOIA requests, as it has done in this

case.

        69.     The Center has exhausted its administrative remedies with respect to this claim.

Id. § 552(a)(6)(C)(i).

        70.     The Center is entitled to declaratory and injunctive relief from the agency’s

continued, improper withholdings of the requested records. Unless enjoined and made subject to

a declaration of the Center’s legal rights by this Court, upon information and belief the Service

will continue to violate the Center’s rights to receive public records under FOIA.

                          SECOND CLAIM FOR RELIEF:
                VIOLATION OF THE FREEDOM OF INFORMATION ACT

                (The Service’s Failure to Promptly Disclose Responsive Records)

        71.     Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

        72.     The Center has a statutory right to have its FOIA requests processed by the

Service in a manner that complies with FOIA. 5 U.S.C. § 552(a)(3).

        73.     The Service has violated FOIA and the Center’s rights in this regard by

unlawfully failing to promptly disclose records that are responsive to the following FOIA

requests by the Center: FWS-2018-01237; FWS-2019-00121; and FWS-2019-00119. Id. §

552(a)(3)(A).

        74.     None of FOIA’s statutory exemptions apply to the records that the Center seeks.

        75.     The Center has a statutory right to the records it seeks.

        76.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in public record requests to the Service in the foreseeable

        COMPLAINT                                                                                   14
           Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 15 of 21



future.

          77.   The Center’s organizational activities will be adversely affected if the Service is

allowed to continue violating FOIA’s requirement to promptly disclose records that are

responsive to the Center’s FOIA requests, as it has done in this case.

          78.   The Center has exhausted its administrative remedies with respect to this claim.

Id. § 552(a)(6)(C)(i).

          79.   The Center is entitled to declaratory and injunctive relief from the agency’s

continued, improper withholdings of the requested records. Unless enjoined and made subject to

a declaration of the Center’s legal rights by this Court, upon information and belief the Service

will continue to violate the Center’s rights to receive public records under FOIA.

                           THIRD CLAIM FOR RELIEF:
                VIOLATION OF THE FREEDOM OF INFORMATION ACT

                    (The Service’s Failure to Conduct an Adequate Search)

          80.   Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

          81.   The Center has a statutory right to have its FOIA requests processed by the

Service in a manner that complies with FOIA. 5 U.S.C. § 552(a)(3).

          82.   The Service has violated FOIA and the Center’s rights in this regard by

unlawfully failing to undertake a search that is reasonably calculated to locate all records that are

responsive to the following FOIA requests by the Center: FWS-2018-01237; FWS-2019-00121;

and FWS-2019-00119. Id. § 552(a)(3)(C)-(D).

          83.   Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in public record requests to the Service in the foreseeable

future.

          COMPLAINT                                                                                 15
             Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 16 of 21



         84.      The Center’s organizational activities will be adversely affected if the Service is

allowed to continue violating FOIA’s requirement to undertake a search that is reasonably

calculated to locate records that are responsive to the Center’s FOIA requests, as it has done in

this case.

         85.     The Center has exhausted its administrative remedies with respect to this claim.

Id. § 552(a)(6)(C)(i).

         86.     The Center is entitled to declaratory and injunctive relief from the agency’s

continued, improper withholdings of the requested records. Unless enjoined and made subject to

a declaration of the Center’s legal rights by this Court, upon information and belief the Service

will continue to violate the Center’s rights to receive public records under FOIA.

                           FOURTH CLAIM FOR RELIEF:
                 VIOLATION OF THE FREEDOM OF INFORMATION ACT

  (The Service’s Failure to Provide Reasonably Segregable Portions of Exempt Records)

         87.     Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

         88.     The Center has a statutory right to have its FOIA requests processed by the

Service in a manner that complies with FOIA. 5 U.S.C. § 552(a)(3).

         89.     The Center has a statutory right to all reasonably segregable portions of records

containing information that may otherwise be subject to a FOIA exemption. Id. §§

552(a)(8)(A)(ii), (b). The Service has violated FOIA and the Center’s rights in this regard by

unlawfully failing to provide reasonably segregable portions of records that are responsive to the

following FOIA requests by the Center: FWS-2018-01237; FWS-2019-00121; and FWS-2019-

00119.

         90.     Based on the nature of the Center’s organizational activities, it will undoubtedly

         COMPLAINT                                                                                   16
             Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 17 of 21



continue to employ FOIA’s provisions in public record requests to the Service in the foreseeable

future.

          91.       The Center’s organizational activities will be adversely affected if the Service is

allowed to continue violating FOIA’s requirement to provide all reasonably segregable and non-

exempt portions of records that are responsive to the Center’s FOIA requests, as it has done in

this case.

          92.      The Center has exhausted its administrative remedies with respect to this claim.

Id. § 552(a)(6)(C)(i).

          93.      The Center is entitled to declaratory and injunctive relief from the agency’s

continued, improper withholdings of the requested records. Unless enjoined and made subject to

a declaration of the Center’s legal rights by this Court, upon information and belief the Service

will continue to violate the Center’s rights to receive public records under FOIA.

                                  FIFTH CLAIM FOR RELIEF:
                  VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                      (In the Alternative to the First through Fourth Claims)

                (The Service’s Actions Unlawfully Withheld or Unreasonably Delayed)

          94.      Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

          95.      The Service unlawfully withheld agency action and failed to comply with FOIA’s

mandates through its failure and refusal to: (1) issue a timely final determination on the

following FOIA requests by the Center: FWS-2018-01237; FWS-2019-00121; and FWS-2019-

00119; (2) promptly and completely provide all of the records responsive to the FOIA requests

that are public and non-exempt, including reasonably segregable, non-exempt portions of records

that may otherwise be subject to an exemption; and (3) conduct a search that is reasonably



          COMPLAINT                                                                                   17
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 18 of 21



calculated to locate all records responsive to the Center’s FOIA requests. These failures by the

Service constitute agency action that is unlawfully withheld and are, therefore, actionable

pursuant to the APA. 5 U.S.C. § 706(1).

       96.     Alternatively, the Service unreasonably delayed agency action and failed to

comply with FOIA’s mandates through its failure and refusal to: (1) issue a timely final

determination on the following FOIA requests by the Center: FWS-2018-01237; FWS-2019-

00121; and FWS-2019-00119; (2) promptly and completely provide all of the records responsive

to the FOIA requests that are public and non-exempt, including reasonably segregable, non-

exempt portions of records that may otherwise be subject to an exemption; and (3) conduct a

search that is reasonably calculated to locate all records responsive to the Center’s FOIA

requests. These failures by the Service constitute agency action unreasonably delayed, and are,

therefore, actionable under the APA. Id. § 706(1).

       97.     As alleged above, the Service’s failure to comply with the mandates of FOIA has

injured the Center’s interests in public oversight of governmental operations and is in violation

of its statutory duties under the APA.

       98.     The Center has suffered a legal wrong as a result of the Service’s failure to

comply with the mandates of FOIA.

       99.     The Center has no other adequate remedy at law to redress the violations in this

claim and is entitled to judicial review under the APA. Id. § 702.

       100.    The Center is entitled to declaratory and injunctive relief from the agency’s

continued, improper withholdings of the requested records.

                            SIXTH CLAIM FOR RELIEF:
              VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                   (In the Alternative to the First through Fifth Claims)



       COMPLAINT                                                                                    18
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 19 of 21



                     (The Service’s Arbitrary and Capricious Agency Action)

       101.    Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       102.    The Center has a statutory right to have the Service process its FOIA requests in a

manner that is not arbitrary, capricious, an abuse of discretion, or is otherwise in accordance with

the law. 5 U.S.C. § 706(2)(A).

       103.    The Service has repeatedly violated FOIA’s statutory mandates in responding to

the Center’s FOIA requests by failing to: (1) issue a timely final determination on the following

FOIA requests by the Center: FWS-2018-01237; FWS-2019-00121; and FWS-2019-00119; (2)

promptly and completely provide all of the records responsive to the FOIA requests that are

public and non-exempt, including reasonably segregable, non-exempt portions of records that

may otherwise be subject to an exemption; and (3) conduct a search that is reasonably calculated

to locate all records responsive to the Center’s FOIA requests. The Service’s actions in

repeatedly violating FOIA’s statutory mandate in responding to the Center’s FOIA requests are

arbitrary, capricious, an abuse of discretion, or not in accordance with the law and are, therefore,

actionable pursuant to the APA. Id. § 706(2)(A).

       104.    As alleged above, the Service’s failure to comply with the mandates of FOIA has

injured the Center’s interests in public oversight of governmental operations and is in violation

of the agency’s statutory duties under the APA.

       105.    The Center has no other adequate remedy at law to redress the violations in this

claim and is entitled to judicial review under the APA. Id. § 702.

       106.    The Center is entitled to declaratory and injunctive relief from the agency’s

continued, improper withholdings of the requested records.



       COMPLAINT                                                                                    19
        Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 20 of 21



                                  REQUEST FOR RELIEF

WHEREFORE, Plaintiff prays that this Court:

1.    Order the Service to conduct searches that are reasonably calculated to locate all records

      responsive to each of Plaintiff’s three FOIA requests, with the cut-off date for such

      search being the date the search is conducted, and promptly provide Plaintiff with all

      responsive records and reasonably segregable portions of lawfully exempt records sought

      in this action;

2.    Declare that the Service’s failure to timely make a determination on Plaintiff’s three

      FOIA requests is unlawful under FOIA, 5 U.S.C. § 552(a)(6)(A)(i), or, in the alternative,

      is agency action that has been unlawfully withheld or unreasonably delayed, 5 U.S.C. §

      706(1), or is arbitrary, capricious, an abuse of discretion, or not in accordance with law, 5

      U.S.C. § 706(2);

3.    Declare that the Service’s failure to disclose and promptly make available the requested

      records to Plaintiff is unlawful under FOIA, 5 U.S.C. § 552(a)(3)(A), or, in the

      alternative, is agency action that has been unlawfully withheld or unreasonably delayed, 5

      U.S.C. § 706(1), or is arbitrary, capricious, an abuse of discretion, or not in accordance

      with law, 5 U.S.C. § 706(2);

4.    Declare that the Service’s failure to undertake a search that is reasonably calculated to

      locate all records that are responsive to Plaintiff’s FOIA requests is unlawful under

      FOIA, 5 U.S.C. § 552(a)(3)(C)-(D), or, in the alternative, is agency action that has been

      unlawfully withheld or unreasonably delayed, 5 U.S.C. § 706(1), or is arbitrary,

      capricious, an abuse of discretion, or not in accordance with law, 5 U.S.C. § 706(2);

5.      Declare that the Service’s failure to provide Plaintiff with reasonably segregable



      COMPLAINT                                                                                    20
         Case 1:19-cv-00932-KBJ Document 1 Filed 04/03/19 Page 21 of 21



       portions of records not subject to any FOIA exemption is unlawful under FOIA, 5 U.S.C.

       §§ 552(a)(8)(A)(ii), (b), or, in the alternative, is agency action that has been unlawfully

       withheld or unreasonably delayed, 5 U.S.C. § 706(1), or is arbitrary, capricious, an abuse

       of discretion, or not in accordance with law, 5 U.S.C. § 706(2);

6.     Exercise close supervision over the Service as it processes Plaintiff’s requests;

7.     Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 5 U.S.C. §

       552(a)(4)(E); and

8.     Grant any such further relief as the Court may deem just and proper.

Dated this 3rd day of April, 2019.

                                       Respectfully submitted,

                                       /s/ Hannah M.M. Connor
                                       Hannah M.M. Connor (D.C. Bar No. 1014143)
                                       Center for Biological Diversity
                                       P.O. Box 2155
                                       St. Petersburg, FL 33731
                                       (202) 681-1676
                                       hconnor@biologicaldiversity.org

                                       /s/ Margaret E. Townsend
                                       Margaret E. Townsend (D.C. Bar No. OR0008)
                                       Center for Biological Diversity
                                       P.O. Box 11374
                                       Portland, OR 97211-0374
                                       (971) 717-6409
                                       mtownsend@biologicaldiversity.org


                                       Attorneys for Plaintiff Center for Biological Diversity




       COMPLAINT                                                                                     21
